DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Priority
This application is a 371 of PCT/US2017/036695 filed June 9, 2017, which claims benefit of US Document No. 62/347,819 filed June 9, 2016.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 5, 7, 9-13 and 16 in the reply filed on November 2, 2020 is acknowledged.  Claims 17, 18, 20-25, 27 and 32-34 are withdrawn from consideration.
Status
This Office Action is in response to Applicants' Amendment and remarks filed on December 20, 2021 in which Claims 2-4, 6-8, 10, 14, 15, 19, 26, 28-31 and 35 are cancelled, Claims 1, 5, 9, 11-13, 16 and 36 are amended to change the breadth of the claims, and new Claims 37 and 38 are added.  Claims 1, 5, 9, 11-13, 16-18, 20-25, 27, 32-34 and 36-38 are pending in the instant application, Claims 17, 18, 20-25, 27 and 32-34 are withdrawn from consideration, and Claims 1, 5, 9, 11-13, 16 and 36-38 will be examined on the merits herein.
Rejections Withdrawn
Applicant's arguments, see page 2, lines 1-12 of the Remarks, filed December 20, 2021, with respect to Claims 1, 5, 7 and 36 have been fully considered and are persuasive. The rejection of Claims 1, 5, 7 and 36 under 35 U.S.C. 103 as being unpatentable over Isogai et al (US Patent No. 9,296,829 B2, provided with the IDS filed 
	Applicant's arguments, see page 2, lines 14 to page 3, line 9 of the Remarks, filed December 20, 2021, with respect to Claims 9-12 and 16 have been fully considered and are persuasive. The rejection of Claims 9-12 and 16 under 35 U.S.C. § 103 as being unpatentable over Isogai et al (US Patent No. 9,296,829 B2) in view of Weilach et al (WO publication No. 2015/077807 A1) as applied to Claims 1, 5, 7 and 36 above, and further in view of Wan et al (US Publication No. 2009/0220560 A1) has been withdrawn in view of the amendment of Claim 1.
Applicant's arguments, see page 3, lines 11-22 of the Remarks, filed December 20, 2021, with respect to Claim 13 have been fully considered and are persuasive. The rejection of Claims 13 under 35 U.S.C. § 103 as being unpatentable over Isogai et al (US Patent No. 9,296,829 B2) in view of Weilach et al (WO publication No. 2015/077807 A1) as applied to Claims 1, 3, 5 and 7 above, and further in view of Varma et al (US Publication No. 2016/0130368 A1) has been withdrawn in view of the amendment of Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 9, 11-13, 16 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Applicant’s amendment with respect to amended claims herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for “the cellulose product further comprises a first active ingredient” as now recited in current Claim 1.  Most importantly, the original specification merely discloses an active ingredient can be incorporated into the cellulose material to confer a suitable property to the cellulose material, (see page 2, lines 17-19 of the current specification, for example).  There is no indication of there being a “first active ingredient” present in the cellulose material in the current specification. 
Consequently, there is nothing within the instant specification, which would lead the artisan in the field to believe that Applicant was in possession of the invention as it is now claimed. See Vas-Cath Inc. v. Mahurkar, 19 USPQ 2d 1111, CAFC 1991, see also In re Winkhaus, 188 USPQ 129, CCPA 1975.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 9, 12, 13, 16, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (US Patent No. 9,296,829 B2, provided with the IDS filed 12/05/2018) in view of Andreescu et al (US Patent No. 8,691,520 B2, provided with the attached PTO-892).
	Applicant claims a cellulose product prepared by a process comprising: (a) contacting a cotton fabric with an oxidizing system to obtain an oxidized cotton material, wherein the cotton fabric is derived form a post-consumer cotton waste and the oxidizing system comprises an N-oxyl compound; and (b) processing the oxidized cotton material; and  preparing the cellulose product from the cellulose material;  wherein the cellulose product further comprises a first active ingredient; wherein the first active ingredient comprises an inorganic particle having moisture barrier properties, oxidation barrier properties, or a combination thereof; and wherein the inorganic particle comprises a silicon oxide nanoparticle, a cerium oxide nanoparticle, or a combination thereof.
	The Isogai et al patent discloses production of hydrophilic cellulose fibers that involve oxidation of the cellulose fiber in a reaction solution containing an N-oxyl compound and an oxidizing agent (see column 3, lines 63-65), whereby the cellulose fiber starting material may be a native cellulose fiber that may be selected as cotton (see column 3, line 42 and lines 63-65) and whereby the contexture of the fiber may be varied, including combined filament, mixed spun, union fabric, mixed woven, and mixed knitted.  The Isogai et al patent discloses the pH of a first reaction solution used being preferably in the range of about 8 to 11 (see column 6, lines 17-21, which covers the pH range from 8.5 to 11 as recited in step (a) of instant Claim 36. The oxidizing agent may 
	The instantly claimed cellulose product differs from the cellulose product disclosed in the Isogai et al patent by claiming that the cellulose product comprises an inorganic particle that comprises a silicon oxide nanoparticle, a cerium oxide nanoparticle, or a combination thereof.
	The Andreescu et al patent discloses a device comprising an inert adsorbent support material, containing cerium oxide nanoparticles as the colorimetic reagent, or cerium oxide nanoparticles co-immobilized with oxidase enzymes and stabilizing agents.  The support material may be made of one or materials that include natural materials such as cellulose paper and cotton (see column 7, lines 50-56).  The cerium oxide nanoparticles as the colorimetic reagent or cerium oxide nanoparticles co-immobilized with oxidase enzymes and stabilizing agents disclosed in the Andreescu et al patent embraces the inorganic nanoparticles, therapeutic agent or combination thereof recited in current Claim 9.  The Andreescu et al patent discloses the device thereof may be a test strip used for indirect detection of substances that inhibit the colorimetric reaction or enzymatic reactions, thus preventing the formation of color (see column 8, lines 6-10).  The device as a text strip disclosed in the Andreescu et al patent  embraces the biomedical device or implant recited in current Claim 13.  Andreescu et al patent discloses that to manufacture the test device, the active components can be fixed (absorbed, entrapped in polymers or sol-gel glasses, cross-linked or printed) directly onto a solid support such as paper, ceramic, glass, plastic, or other solid substrates.  Andreescu et al discloses that the active components can also be incorporated or attached to cotton swabs.  Andreescu et al discloses that a layer of the active components can be used to coat the internal surface of a transparent glass, contact lenses or plastics test tube that would for the device itself (see column 8, 3rd paragraph).  This description of the device disclosed in the Andreescu et al patent embraces the subject matter recited in current Claim 16.  
It is noted that the instant claims are in form of product-by-process claims.  Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
	One of ordinary skill in this art would be motivated to combine the teaching of the Isogai et al patent with the teaching of the Andreescu et al patent to reject the instant claims since both references disclose preparation of cellulose fiber products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cellulose product disclosed in the Isogai et al patent with cerium oxide nanoparticles in view of the recognition in the art, as suggested in the Andreescu et al patent, that cerium oxide nanoparticles can be used to prepare devices comprising cerium oxide nanoparticles cellulose products.
Response to Arguments
Applicant’s arguments with respect to Claims 1, 5, 9, 12, 13, 16, 36 and 38 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 11 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (US Patent No. 9,296,829 B2, provided with the IDS filed 12/05/2018) in view of Andreescu et al (US Patent No. 8,691,520 B2, provided with the attached PTO-892) as applied to Claims 1, 5, 9, 12, 13, 16, 36 and 38 above, and further in view of Wan et al (US Publication No. 2009/0220560 A1, provided with the attached PTO-892).
	Applicant claims the cellulose product of Claim 9, wherein the second active ingredient includes a silver nanoparticle, a zinc oxide nanoparticle a polyvinyl alcohol nanoparticle, or a combination thereof.

	The instantly claimed cellulose product differs from the information disclosed in the Isogai et al patent in view of the Andreescu et al patent by claiming that the cellulose product further comprises an active ingredient.
	The Wan et al publication discloses a cellulose coated with silver nanoparticles which exhibits antimicrobial activity (see page 6, lines 10-12 of paragraph no. [0086]), which embraces the active ingredient recited in instant Claims 11 and 37 since the silver nanoparticles is the same silver nanoparticle recited in instant Claim 11. The antimicrobial activity of the silver nanoparticles also embraces the cellulose product as having an antimicrobial finishing material.  The quantitative measurements of the effectiveness of the silver nanoparticle as discussed in paragraph no. [0086] of the Wan et al publication as it relates to Figure 9 of the Wan et al publication (see lines 15-23 of paragraph no. [0086] and Figure 9) appears to cover the amount of the active ingredient as recited in instant Claim 12. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Isogai et al patent in view of the Andreescu et al patent with the teaching of the Wan et al publication to reject the instant claims since each of the references disclose preparation of cellulose products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the cerium oxide nanoparticle cellulose products of the Isogai et al patent in view of the Andreescu et al patent silver nanoparticles in view of the recognition in the art, as suggested by the Wan et al publication, that the silver particles would provide effective antibacterial activity to the cellulose products.
Response to Arguments


Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623